Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (a) the quarterly report on Form 10-Q of KonaRed Corporation for the period ended August 31, 2013 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of KonaRed Corporation. Dated: October 21, 2013 /s/ Shaun Roberts Shaun Roberts President, Chief Executive Officer and Director (Principal Executive Officer) /s/ Dana Roberts Dana Roberts Chief Financial Officer, Treasurer, Secretary and Director (Principal Financial Officer and Principal Accounting Officer)
